                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-073-DCK

 ANA MONTOYA,                                     )
                                                  )
                Plaintiff,                        )
                                                  )
    v.                                            )      ORDER
                                                  )
 WAL-MART STORES EAST, LP,                        )
                                                  )
                Defendant.                        )
                                                  )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Lin B. Hollowell, filed a “Certification Of Mediation Session” (Document No. 7)

notifying the Court that the parties reached a settlement on October 29, 2019. The Court

commends the mediator, counsel, and the parties for their efforts in resolving this matter.

         IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before December 6, 2019.

         SO ORDERED.


                                     Signed: November 6, 2019
